Name: Commission Regulation (EEC) No 3514/90 of 4 December 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 12. 90 Official Journal of the European Communities No L 340/7 COMMISSION REGULATION (EEC) No 3514/90 of 4 December 1990 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 7 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1990 . For the Commission Christiane SCRIVENER Member of the Commission (&gt;) OJ No L 154, 13 . 6 . 1981 , p. 26 . (2 OJ No L 334, 18 . 11 . 1989, p . 21 . No L 340/8 6. 12. 90Official Journal of the European Communities ANNEX Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07019051 07019059 New potatoes 31,50 1335 247,29 65,01 218,27 6355 24,24 47697 73,19 22,32 1.20 07020010 07020090 Tomatoes 78,67 3332 618,56 161,31 544,49 16598 60,48 121 147 181,97 55,37 1.30 07031019 Onions (other than sets) 14,24 603 112,02 29,21 98,60 3005 10,95 21939 32,95 10,02 1.40 07032000 Garlic 241,73 10239 1 900,57 495,65 1 673,00 50999 185,84 372232 559,14 170,14 1.50 07039000 * 10 Leeks 38,86 1646 305,53 79,67 268,94 8198 29,87 59839 89,88 27,35 1.60 07041010 07041090 * 00 * 00 Cauliflowers 35,35 1508 278,81 71,89 244,80 6721 27,24 53623 81,08 25,69 1.70 07042000 Brussels sprouts 207,82 8812 1631,21 428,86 1 439,77 41921 159,93 314617 482,80 147,23 1.80 07049010 White cabbages and red cabbages 43,46 1853 342,72 88,37 300,92 8262 33,48 65914 99,66 31,58 1.90 07049090 * 10 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 100,81 4270 792,60 206,70 697,69 21268 77,50 155233 233,17 70,95 1.100 07049090 * 92 * 98 Chinese cabbage 35,00 1482 275,25 71,78 242,29 7386 26,91 53908 80,97 24,64 1.110 070511 10 07051190 Cabbage lettuce (head lettuce) 80,19 3396 630,48 164,42 554,98 16918 61,65 123481 185,48 56,44 1.120 07052900 * 10 Endives 42,02 1778 328,71 85,98 288,98 8292 32,08 63198 96,79 30,93 1.130 07061000 * 21 * 22 * 23 Carrots 26,60 1 128 208,84 54,90 184,33 5367 20,47 40280 61,81 18,85 1.140 07069090 * 25 * 11 * 19 Radishes 90,10 3814 704,37 184,56 621,90 18223 68,81 135687 207,48 66,06 1.150 07070011 07070019 Cucumbers 66,95 2835 526,38 137,27 463,35 14124 51,47 103093 154,85 47,12 1.160 07081010 07081090 Peas (Pisum sativum) 284,18 12037 2234,37 582,70 1 966,83 59956 218,48 437607 657,34 200,02 1.170 07082010 07082090 Beans (Vigna spp., Pha ­ seolus spp.) 119,26 5051 937,71 244,54 825,43 25162 91,69 183 653 275,87 83,94 1.180 07089000 * 11 * 12 Broad beans 34,64 1464 269,51 70,99 238,22 6965 26,45 52014 79,82 25,64 1.190 07091000 * 29 Globe artichokes 115,42 4889 907,53 236,67 798,86 24352 88,74 177743 266,99 81,24 1.200 1.200.1 1.200.2 1.210 07092000 0709 20 00 07093000 * 11 * 12 * 13 * 14 * 15 * 16 * 91 * 92 * 93 * 94 * 95 * 96 Asparagus :  green  other Aubergines (egg-plants) 355,53 332,45 58,61 15059 14081 2482 2795,33 2613,82 460,81 728,99 681,66 120,17 2460,62 2300,84 405,63 75009 70139 12365 273,33 255,58 45,06 547472 511924 90252 822,37 768,97 135,57 250,24 233,99 41,25 1.220 07094000 * 13 * 14 * 15 Ribbed celery (Apium graveolens, var. dulce) 52,36 2218 411,74 107,37 362,44 11048 40,26 80640 121,13 36,85 1.230 07095130 Chantarelles 547,80 23223 4305,96 1 127,97 3777,47 112445 420,46 845160 1271,93 383,30 1.240 07096010 I Sweet peppers 138,05 5847 1085,40 283,06 955,43 29125 106,13 212578 319,31 97,16 6. 12. 90 Official Journal of the European Communities No L 340/9 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.250 07099050 Fennel 48,23 2042 379,20 98,89 333,79 10175 37,07 74268 111,56 33,94 1.260 07099070 Courgettes 67,57 2862 531,27 138,55 467,66 14256 51,94 104051 156,29 47,56 1.270 07142010 * 00 Sweet potatoes, whole, fresh (intended for human consumption) 72,78 3080 573,11 149,64 502,35 15180 55,82 112490 168,76 50,99 2.10 08024000 ¢ 10 Chestnuts (Castanea spp.), fresh 154,34 6537 1213,47 316,46 1068,16 32562 118,65 237661 356,99 108,63 2.20 08030010 ¢ 90 Bananas (other than plan ­ tains), fresh 32,14 1361 252,72 65,90 222,46 6781 24,71 49497 74,35 22,62 2.30 08043000 * 90 Pineapples, fresh 45,20 1914 355,41 92,69 312,86 9537 34,75 69609 104,56 31,81 2.40 08044010 08044090 * 10 * 10 Avocados, fresh 107,87 4569 848,16 221,19 746,60 22759 82,93 166115 249,52 75,92 2.50 08045000 * 21 * 91 Guavas and mangoes, fresh 193,70 8204 1 522,94 397,16 1 340,58 40866 148,91 298272 448,04 136,33 2.60 2.60.1 2.60.2 2.60.3 08051011 08051021 08051031 08051041 08051015 08051025 08051035 08051045 08051019 08051029 08051039 08051049 Sweet oranges, fresh :  Sanguines and semi- sanguines  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others 58.86 29.87 22,24 2487 1265 942 457.87 234,85 174.88 120,61 61,24 45,60 404.72 206.73 153,94 11833 6302 4692 44,93 22,96 17,10 88366 45997 34251 135,61 69,09 51,44 43,56 21,02 15,65 2.70 2.70.1 08052010 * 11 * 21 * 11 * 21 * 12 * 13 * 22 * 23 * 11 * 21 * 11 * 12 * 13 * 14 * 31 * 32 * 33 * 34 Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines 48,39 2050 380,52 99,23 334,96 10211 37,20 74527 111,94 34,06 2.70.2 2.70.3 2.70.4 08052030 08052050 08052070 08052090  Monreales and Satsu ­ mas  Mandarins and Wil ­ kings  Tangerines and others 37,86 56,70 101,67 1603 2403 4306 297,69 446,74 799,40 77,63 116,93 208,47 262,04 391,69 703,68 7988 11583 21451 29,10 43,56 78,16 58 303 87232 156564 87,57 131,77 235,18 26,64 39,52 71,56 2.80 08053010 * 11 * 12 Lemons (Citrus limon, Citrus limonum), fresh 49,89 2113 392,25 102,29 345,28 10525 38,35 76823 115,39 35,11 2.85 08053090 * 11 * 19 Limes (Citrus auranti ­ folia), fresh 134,14 5682 1 054,70 275,05 928,41 28301 103,13 206 566 310,28 94,41 No L 340/ 10 Official Journal of the European Communities 6. 12. 90 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.90 * 11 ' 12 * 21 * 22 Grapefruit, fresh : ) I 2.90.1 08054000  white 38,02 1610 298,96 77,96 263,16 8022 29,23 58552 87,95 26,76 2.90.2 08054000  pink 54,71 2317 430,18 112,18 378,67 11543 42,06 84253 126,55 38,51 2.100 08061011 08061015 08061019 Table grapes 121,99 5167 959,16 250,14 844,31 25738 93,79 187854 282,18 85,86 2.110 08071010 l Water-melons 27,15 1 151 213,48 55,92 187,27 5574 20,84 41901 63,05 19,00 2.120 - 1 Melons (other than water ­melons) I 2.120.1 08071090 * 12 * 13 * 14 * 15 * 21  Amarillo, Cuper, Honey Dew, Onteni ­ ente, Piel de Sapo, Rochet, Tendral 89,92 3808 706,99 184,37 622,33 18971 69,13 138465 207,99 63,29 2.120.2 08071090 * 16 * 17 * 18 * 19 * 29  Other 113,79 4820 894,68 233,32 787,55 24007 87,48 175225 263,21 80,09 2.130 08081091 08081093 08081099 Apples 50,69 2147 398,54 103,93 350,82 10694 38,97 78056 117,25 35,67 2.140 08082031 08082033 08082035 08082039 * 91 . * 98 * 90 * 90 * 90 Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) 85,15 3 607 669,53 174,60 589,36 17966 65,46 131 130 196,97 59,93 2.150 08091000 l Apricots 52,78 2247 415,63 109,14 365,95 10700 40,69 79928 123,03 36,89 2.160 08092010 08092090 * 91 * 92 * 93 * 97 * 11 * 12 * 13 * 17 Cherries 134,92 5747 1 065,30 279,18 936,97 27443 104,05 204795 314,58 93,57 2.170 0809 3000 Peaches 207,82 8 802 1 633,96 426,12 1 438,31 43845 159,77 320016 480,70 146,27 2.180 08093000 Nectarines 106,68 4544 839,70 220,69 740,89 21599 82,30 161 661 248,75 74,24 2.190 08094011 08094019 Plums 191,24 8100 1 503,63 392,13 1 323,59 40348 147,03 294490 442,36 134,60 2.200 08101010 08101090 I Strawberries 336,89 14269 2648,73 690,76 2331,57 71075 259,00 518760 779,24 237,11 2.205 08102010 Raspberries 574,44 24307 4493,31 1 175,29 3950,18 113358 438,60 863888 1323,12 422,80 2.210 08104030 I Fruit of the species Vacti ­nium myrtillus 169,71 7226 1 336,26 350,92 1 176,54 34401 130,84 256973 395,56 118,61 2.220 08109010 * 31 * 32 * 41 * 42 * 10 Kiwi fruit (Actinidia chinensis Planch.) 103,03 4364 810,12 211,27 713,12 21738 79,21 158664 238,33 72,52 2.230 08109080 Pomegranates 54,95 2327 432,09 112,68 380,35 11594 42,25 84627 127,12 38,68 2.240 08109080 Khakis 128,01 5422 1 006,47 262,47 885,95 27007 98,41 197120 296,10 90,10 2.250 08109030 Lychees 562,84 23840 4425,29 1 154,07 3895,41 118747 432,71 866704 1301,89 396,15 * = The ninth digit is reserved for the Member States (statistical purposes).